Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 9, 11, 12, 14, 15 and 18 are pending.
	Applicants response filed 9/22/2022 has been received and entered in the application.

Action Summary
Claims 9, 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Simona Cannas et al. (Volume 9, issue 2, March–April 2014, Pages 50-57, Journal of Veterinary Behavior), Kekkonen et al. (WO 2014/060638, IDS dated 06/12/2019), and Lammintausta et al. (US 4,783,477) is withdrawn. 
Claims 9, 11, 12, 14, 15  18  and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,780,079 in view of European Medicines Agency (EPAR summary for the public EMA/240374/2015 EMEA/V/C/003764. SILEO Dexmedetomidine hydrochloride.  April 2015, 3 pages, 892 dated 12/12/2021) is maintained.
However, upon careful consideration, a new rejection is made below.


 


Response to Remarks
	Applicant’s arguments with respect to claim(s) 9, 11-12, 14-15 and 18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argues on page 6 that the double patenting rejection was considered but were not found persuasive.  Therefore, claims 1-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,780,079 is maintained.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the issued patent are drawn to a method for alleviating noise aversion in a dog without producing clinical sedation, comprising administering to the dog in need thereof a noise-aversion alleviating amount of dexmedetomidine or a pharmaceutically acceptable salt thereof that does not produce clinical sedation, wherein the amount of dexmedetomidine or a pharmaceutically acceptable salt thereof ranges from 100 .mu.g/m.sup.2 to 150 .mu.g/m.sup.2, wherein dexmedetomidine or a pharmaceutically acceptable salt thereof is administered oromucosally in the form of a semisolid Oromucosal gel.  (Claim 1). Double patenting rejection is maintained. No terminal disclaimer was filed.  Additionally, applicants asserts that the pending claim no longer recite medetomidine.  However, ‘079 discloses dexmedetomidine which is the same as claimed.  Thus, there is significant overlapping scopes of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 9, 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kekkonen et al. (WO 2014/060638, IDS dated 06/12/2019) of record and Sileo (Summary of product characteristics, *Sileo, dexmedetomidine hydrochloride (europa.eu), Feb 2016, pages 1-27).
 
Kekkonen et al. (WO 2014/060638, IDS dated 6/12/2019) teaches a veterinary medicine for alleviating noise aversion as well as a method of alleviating noise aversion in animals, particularly dogs with the administration of dexmedetomidine or medetomidine (claim 1). Kekkonen teaches composition is dexmedetomidine the method comprises administering 0.001 – 0.2% (w/w) of dexmedetomidine or medetomidine or a pharmaceutically acceptable salt thereof to a subject in need of such treatment, 1-40% (w/w) of a gelling agent; 0.2 – 10% (w/w) of transmucosal penetration enhancer; 5 -50% (w/w) of a water-miscible organic co-solvent; and 30-80% (w/w) of water (claim 4).  Dexmedetomidine and medetomidine are commercially available; as hydrochloride salt (Lines 8-14, page 2) intravenously or: 1000: ug/m2 intramuscularly of medetomidine hydrochloride. Kekkonen et al. teaches oral administration to animals, particularly dog by both dexmedetomidine and medetomidine and its pharmaceutically acceptable salts for particularly in the form of a transmucosal gel adapted for or mucosal administration. (Lines 19-26, page 2).  Kekkonen et al. teaches that alleviating noise aversion alleviating effect without undesired signs of clinical sedation in an animal including dog.  Kekkonen teaches administration to dog using dexamethasone or its salts. It teaches method of alleviating noise aversion in animals particularly dogs, comprising administering effective amount of in the form of transmucosal gel comprising dexmedetomidine and medetomidine or a pharmaceutically acceptable salt. (Lines 17-34, page 3). Kekkonen teaches that the composition duration of the effect is generally from about 120 to about 300 minutes (page 7).  Kekkonen teaches that oromucosal administration of dexmedetomidine or a pharmaceutically acceptable salt thereof, preferable hydrochloride salt in an amount dexmedetomidine or a pharmaceutically acceptable stilt thereof, administered suitably in an amount of about 20 pg/m2 to about 400 ug/m2. (See lines 27-36, page 5, lines 1-7, and page 6).  Kekkonen teaches the following:

    PNG
    media_image1.png
    414
    517
    media_image1.png
    Greyscale


Kekkonen does not explicitly teach the effect last for any specific hours for at least 8 hours.  
Sileo the oromucosal gel administration of dexmedetomidine hydrochloride at a dose of 0.1 mg to treat acute anxiety and fear associated with noise in dogs.  In extremely nervous, excited or agitated animals, the levels of endogenous catecholamines are often
high. The pharmacological response elicited by alpha-2 agonists (e.g. dexmedetomidine) in such animals may be reduced. (page 2).  Sileo teaches that the first dose should be given as soon as the dog shows the first signs of anxiety, or when the owner detects a typical stimulus (e.g. sound of fireworks or thunder) for eliciting anxiety for fear in the respective dog.  Typical signs of anxiety and fear are panting, trembling, pacing (frequent change of place, running around, restlessness), seeking people (clining, hiding behind, pawing, following), hiding (under furniture, in dark rooms), trying to escape, freezing (absence of movements), refusing to eat food or treats, inappropriate urination, inappropriate defecation, salivation, etc.  If the fear eliciting event continues and the dog shows signs of anxiety and fear again, re-dosing can be done when 2 hours has passed from the previous dose. The product can be dosed up to 5 times during each event (page 4).
It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering dexmedetomidine to treat anxiety would treat separation anxiety with the same administration of dexmedetomidine (same compound).  One would have been motivated to administer dexmedetomidine to treat separation anxiety because it is known in the art that dexmedetomidine is useful in the treatment of anxiety in dogs and in the treatment of anxiety in dogs with dexmedetomidine would also treat separation anxiety in dogs with the same administration of dexmedetomidine with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering dexmedetomidine to treat separation anxiety would begin to relieve symptoms within 60 minutes and last at least 8 hours.  Because it is known in the art that dexmedetomidine duration can be from about 120 to 300 minutes (2 to 5 hours) and can be re-dosed when 2 hours has passed from the previous dose. The product can be dosed up to 5 times during each event as taught by Sileo.  Thus, taken the cited art, that would obvious to one of ordianray skills in the art at the time of filing that upon administering dexmedetomidine may be every 2 hours up to 5 times during each event (e.g. episode), this means that the dexmedetomidine would last up to 10-15 hours, which meets the claim limitation of the effect last for at least 8 hours as disclosed by Sileo with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to one of ordinary skills in the art at the time of filing to administer dexmedetomidine to treat separation anxiety until the symptoms have disappeared. One would have been motivated to administer dexmedetomidine to a dog with separation anxiety because it is known in the art to administer dexmedetomidine to treat anxiety in dogs as taught by Sileo with a reasonable expectation of success absence evidence to the contrary.
	Regarding the concentration of gelling agent, penetration enhancer, water-miscible organic co-solvent and water; example 1 of Kekkonen discloses concentration of agents which falls within the claimed concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 11, 12, 14, 15  18  and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,780,079 in view of European Medicines Agency (EPAR summary for the public EMA/240374/2015 EMEA/V/C/003764. SILEO Dexmedetomidine hydrochloride.  April 2015, 3 pages, 892 dated 12/12/2021) of record. Although the claims at issue are not identical, they are not patentably distinct from each other because amendments in claims does not overcome the rejection.  Claims of the issued patent are drawn to a method for alleviating noise aversion in a dog without producing clinical sedation, comprising administering to the dog in need thereof a noise-aversion alleviating amount of dexmedetomidine or a pharmaceutically acceptable salt thereof that does not produce clinical sedation, wherein the amount of dexmedetomidine or a pharmaceutically acceptable salt thereof ranges from 100 .mu.g/m.sup.2 to 150 .mu.g/m.sup.2, wherein dexmedetomidine or a pharmaceutically acceptable salt thereof is administered oromucosally in the form of a semisolid Oromucosal gel.  (Claim 1). Claim 2 is drawn to a method according to claim 1, wherein the semisolid or mucosal gel comprises, per weight of the composition, 0.001-0.2% (w/w) of dexmedetomidine or a pharmaceutically acceptable salt thereof; 1-40% (w/w) of a gelling agent; 0.2-10% (w/w) of a transmucosal penetration enhancer; 5-50% (w/w) of a water-miscible organic co-solvent; and 30-80% (w/w) of water. Claim 1 is drawn to a method for treating separation anxiety in companion animal, comprising administering to a subject animal in need thereof an effective amount of dexmedetomidine or a pharmaceutically acceptable salt thereof.  No unexpected results were noted.  In regards to claims, 9, 11, 12, 14, 15 18, Kekkonen et al. teaches that alleviating noise aversion alleviating effect without undesired signs of clinical sedation in an animal including dog.  Claims 3-5 of the issued patent are drawn to the plasma C.sub.max value of dexmedetomidine in the dog is from about 0.05 ng/ml to about 0.8 ng/ml, about 0.15 ng/ml to about 0.6 ng/ml. The method according claim 1, wherein the plasma C.sub.max value of dexmedetomidine in the dog is from about 0.2 ng/ml to about 0.5 ng/ml.   
	
It teaches method of alleviating noise aversion in animals particularly dogs, comprising administering effective amount of in the form of transmucosal gel comprising dexmedetomidine and medetomidine or a pharmaceutically acceptable salt. (Lines 17-34, page 3).  It teaches Oromucosal administration of dexmedetomidine or a pharmaceutically acceptable salt thereof, preferable hydrochloride salt in an amount dexmedetomidine or a pharmaceutically acceptable stilt thereof, administered suitably in an amount of about 20 pg/m2 to about 400 ug/m2. (See lines 27-36, page 5, lines 1-7, and page 6).
In regards to administration of a medicine, its timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations and compositions as in claims 9, 11-12, 14-15 and 18 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.

Conclusion
Claims 9, 11-12, 14-15 and 18 are rejected.
No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627